Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see the amendment, filed on December 13, 2021, with respect to the rejection of claims 1-3, 7-10, 14-17 and 20 under 35 U.S.C. 103 have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicant(s). The Examiner acknowledges the cancellation of claims 4, 12 and 19. Claims 1-3, 5-11, 13-18 and 20 are now pending in the application. 
Allowance
Claims 1-3, 5-11, 13-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 8 and 15: Dong et al. (U.S. PAP 2018/0225585, hereon Dong) or any of the references considered in the prosecution of the instant application include a method include “generating a first kernel by running the machine learning algorithm on a first group of the plurality of historical forecasts and a first group of the plurality of historical conditions; and generating a second kernel by running the machine learning algorithm on a second group of the plurality of historical forecasts and a second group of the plurality of historical conditions” or “.., running the trained machine learning algorithm includes running the first kernel on a first group of the plurality of current forecasts that are valid for a first time step and running the second kernel on a second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ELIAS DESTA/
Primary Examiner, Art Unit 2857